Citation Nr: 0824637	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left wrist fracture with post-traumatic 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right wrist degenerative joint disease, and if so, whether 
the claim should be granted.

3.  Entitlement to service connection for arthritis of the 
right hand.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, granted an increased rating of 20 percent for the 
veteran's left wrist disability, effective October 27, 2003, 
denied entitlement to service connection for right hand 
arthritis, right ear hearing loss, and tinnitus, and found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
right wrist arthritis.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record.

The veteran's July 2005 notice of disagreement also initiated 
an appeal with respect to the claim for entitlement to 
service connection for chronic lumbar strain.  This claim was 
granted in an April 2007 rating decision, and an initial 
rating of 20 percent was assigned, effective October 27, 
2003.  This constitutes a full grant of the benefits on 
appeal and the claim is therefore not before the Board.

Medical evidence reflects that the veteran has a flexion 
contracture of the left hand.  At his hearing the veteran 
testified that he had difficulty picking things up with his 
left hand in association with his left wrist disability.  His 
testimony can be read as a claim for service connection for 
the disability of the left hand.  This issue is referred to 
the RO for initial adjudication.

The issues of entitlement to service connection for right ear 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left wrist fracture are manifested by 
post-traumatic arthritis with pain and limitation of motion; 
there is no left wrist ankylosis.

2.  The veteran's claim for entitlement to service connection 
for a right wrist condition was denied in an unappealed July 
2001 rating decision.

3.  The evidence received since the July 2001 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

4.  Right wrist degenerative joint disease is etiologically 
related to active service.

5.  The veteran does not have arthritis of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left wrist fracture with post-traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007).  

2.  New and material evidence has been received to reopen a 
claim seeking service connection for right wrist degenerative 
joint disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Right wrist degenerative joint disease was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  Arthritis of the right hand was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1112, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in reopening and granting the veteran's claim for entitlement 
to service connection for degenerative joint disease of the 
right wrist, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

In a letter issued in November 2003, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection and an increased rating.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of his 
claims, by a May 2006 letter.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, at a minimum, adequate VCAA notice in increased 
rating cases requires: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The November 2003 letter told the veteran that to 
substantiate his claim for an increased rating he should 
submit evidence showing that the disability had worsened.  
The veteran was also provided examples of the types of 
evidence that he could submit or ask VA to obtain in the May 
2006 Dingess notification letter.  

The increased rating issue currently before the Board 
involves rating for residuals of a left wrist fracture.  The 
relevant rating criteria, as outlined below, provide for 
disability ratings not based on specific measurements or test 
results.  In addition, the veteran has been specifically 
notified by the March 2006 Dingess notification letter that 
evidence demonstrating the effect his disabilities have had 
on his employment would aid in substantiating his claim.   

The veteran has not been provided with VCAA notice that 
evidence showing the effect of his disability on his daily 
life would aid in substantiating his claim, but the notice 
defect does not constitute prejudicial error in this case 
because the veteran demonstrated actual knowledge of the need 
for evidence of the impact of his disabilities on daily life, 
specifically by his testimony during his May 2008 hearing.  
The veteran's representative elicited specific testimony 
regarding the effect of the veteran's left wrist disability 
on his daily life.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge establishes that there was no prejudice from 
the absence of complete notice on the first and third 
elements of Vazquez-Flores notice.

Additionally, the November 2003 and May 2006 VCAA letters 
provided notice on the fourth element of Vazquez-Flores 
notice by providing examples of evidence the veteran could 
submit or ask VA to assist in obtaining.

The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.

Contrary to VCAA requirments, some of the notice in this case 
was provided after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims 
in a supplemental statement of the case issued in November 
2007.  Id.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to claim for arthritis of the 
right hand, but has determined that no such examination is 
required.  The medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claim.  As discussed below, there is no evidence that the 
veteran currently has a disability of the right hand.  
Therefore, the criteria for a VA examination under the VCAA 
are not met, and the scheduling of an examination is not 
required.

The record also reflects that the veteran was afforded the 
opportunity for a VA examination to determine the current 
severity of his service-connected residuals of a left wrist 
fracture in October 2007.  The veteran failed to appear at 
this examination. No reason for the failure to report was 
shown, and the veteran made no attempt to contact VA to 
request that his examination be rescheduled.  The veteran has 
also not argued that good cause exists for his failure to 
appear at his scheduled VA examination.  

Under the presumption of regularity, the veteran is presumed 
to have received notice of the scheduling of the October 2007 
VA examination.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
As he has not alleged good cause for his failure to appeal, 
38 C.F.R. § 3.655 provides that his claim for an increased 
rating should be denied.  The Board notes that while the 
veteran was provided a November 2007 supplemental statement 
of the case (SSOC) from the RO, he was not notified of the 
provisions of 38 C.F.R. § 3.655, or that his claim would be 
denied based on his failure to appear for his scheduled VA 
examination. 

The veteran was issued supplemental statements of the case 
that discussed the fact that he had failed to report for a 
necessary examination and that a higher rating was being 
denied due to the absence of evidence.  The veteran has never 
explained his failure report, nor has he denied that he 
received notice of the examination.  He has also never 
expressed a willingness to report for an examination.  
Moreover, he has not alleged that he has ankylosis of the 
wrist, as would be necessary for an increased evaluation for 
the wrist disability.  Therefore, the veteran is not 
prejudiced by the lack of notice regarding 38 C.F.R. § 3.655.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Increased Rating

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

For ankylosis of the wrist, a 20 degree rating is warranted 
for favorable ankylosis of the minor hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants 30 percent rating for the minor hand.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40 percent rating for the minor 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 (2007).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for residuals of a 
fractured left wrist was granted in a July 2001 rating 
decision.  An initial 10 percent evaluation was assigned, 
effective May 10, 1999.  The October 2004 rating decision 
granted a 20 percent rating, effective October 27, 2003.  
This rating was granted under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.


Diagnostic Code 5214 provides for a 20 percent rating for 
favorable ankylosis of the minor hand in any position other 
than 20 to 30 degrees of dorsiflexion.  A higher rating, 30 
percent, is provided for ankylosis in other than a favorable 
position.

The record contains no evidence that the veteran's wrist is 
ankylosed.  Examinations have shown significant range of 
motion, and the veteran's statements and testimony show that 
he retains the ability to move his left wrist. On the most 
recent examination in July 2004, the veteran complained of 
stiffness and limitation of motion that affected his work as 
a welder.  Nonetheless, on examination the veteran had 
flexion from 0 to 40 degrees, extension from 0 to 40 degrees, 
radial deviation from 0 to 10 degrees, and ulnar deviation 
from 0 to 30 degrees with pain only on the extremes of 
motion.  The examiner found that the veteran did not have 
ankylosis.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).

The maximum rating for limitation of motion of a wrist is 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  
Where, a higher rating is not possible on the basis of 
limitation of motion and a higher rating requires ankylosis, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, pertaining 
to functional impairment are not for application.  Johnston 
v. Brown, 10 Vet. App. 80, 84-5 (1997).

While X-ray studies have shown severe arthritis of the wrist, 
arthritis is rated on the basis of limitation of motion of 
the affected joint, and therefore, a higher rating could not 
be provided on that basis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2007).

The Board finds that an increased rating is not warranted as 
the record contains no medical evidence that the veteran's 
left wrist is ankylosed.  Upon VA examination in July 2004, 
the veteran was diagnosed with moderate to severe post-
traumatic arthritis, and while he was noted to have some 
limitation of motion, the examiner specifically found that 
there was no ankylosis of the wrist.  The veteran was also 
noted to have extensive degenerative arthritis of the left 
wrist on an X-ray at the VA Medical Center (VAMC) in January 
2005.   While he testified at his May 2008 hearing that he 
had difficulty straightening his left wrist, the evidence 
does not establish that the veteran experiences unfavorable 
ankylosis of the left wrist.  The evidence is, thus against a 
finding that the disability approximates the criteria for an 
evaluation in excess of 20 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).  

Extraschedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The manifestations of the veteran's wrist disability consist 
of pain, stiffness and limitation of motion.  These symptoms 
are contemplated in the schedular criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215.  

The veteran has testified that the wrist disability 
interfered with his employment as a welder and even played a 
role in his decision to cease that employment.  The 2004 
examination shows that he was not missing time from work due 
to the wrist disability.  When asked at the hearing, the 
veteran was not able to say that the wrist disability 
prevented his employment as a welder.  The schedular 
evaluation is intended to compensate him for average 
impairment in industrial employment.  38 C.F.R. § 4.1 (2007).  
Marked interference with employment has not been 
demonstrated, nor has the disability required any periods of 
hospitalization.  Hence, unusual or exceptional factors have 
not been demonstrated and referral for consideration of an 
extraschedular rating is not warranted.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
a right wrist condition in a July 2001 unappealed rating 
decision on the RO's determination that the veteran's right 
wrist disability was not a result of active duty service.  
The subsequently received evidence includes a July 2005 
statement from the veteran's physician linking his right 
wrist condition to his active duty service.  This medical 
nexus evidence is clearly new and material and reopening of 
the claim is in order. 

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Wrist 

The veteran contends that he developed degenerative joint 
disease of the right wrist due to an in-service injury 
incurred while participating in a rodeo.  Service treatment 
records show that the veteran injured his right hand in June 
1961 with X-rays showing a probable fracture of the distal 
head of the radius.  The examination for separation in 
January 1963 shows that the veteran's upper extremities were 
found to be normal.

The Board finds that the evidence of record establishes that 
the veteran's current degenerative joint disease of the right 
wrist was incurred as a result of his in-service wrist 
fracture.  The post-service medical evidence of record 
establishes that the veteran was diagnosed with bilateral 
degenerative joint disease of the wrists in April 1999 at the 
VAMC, and upon VA examination in January 2001, he reported 
fracturing his right wrist while participating in a rodeo 
during service.  The examiner diagnosed degenerative joint 
disease of the wrists.  

The record therefore clearly establishes that the first two 
of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

With respect to the presence of a medical nexus between the 
veteran's right wrist degenerative joint disease and active 
duty service, the record contains a statement from the 
veteran's physician that his right wrist condition was more 
likely than not caused by his military service.  While the 
physician did not provide supporting rationale for his 
opinion, he did note that he had reviewed the veteran's 
service treatment records and VAMC medical records prior to 
rendering his opinion.  

In addition, the veteran has provided a consistent history 
relating his right wrist condition to service, and the Board 
finds that his testimony and statements to this effect has 
been credible.  Therefore, entitlement to service connection 
for the veteran's right wrist degenerative joint disease is 
warranted.  


Right Hand

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for a disability of the right 
hand, the Board finds that evidence of record is against a 
finding that there is a current disease or disability. 

Service treatment records show that the veteran incurred a 
right hand injury in June 1961, however, X-rays showed a 
probable fracture of the wrist, i.e., the distal head of the 
radius.  No diagnosis of the right hand was made.  The 
examination for separation in January 1963 shows that the 
veteran's upper extremities were found to be normal.  

The post-service medical evidence of record shows that while 
the veteran has complained of bilateral wrist pain and has 
been diagnosed with bilateral degenerative joint disease of 
the wrists, there is no evidence of complaints or diagnoses 
pertaining to a disability of the right hand.  

During his May 2008 hearing, the veteran testified that he 
injured his right hand during service while riding in a rodeo 
and has continued to experience pain in his right hand since 
that time.  The veteran is competent to report current 
symptomatology; however, pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

There is no competent evidence since service showing a 
chronic right hand disability.  Absent such evidence the 
necessary element for service connection of a current 
disability is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left wrist fracture with post-traumatic arthritis is 
denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for right wrist 
degenerative joint disease is reopened.

Entitlement to service connection for right wrist 
degenerative joint disease is granted.

Entitlement to service connection for arthritis of the right 
hand is denied.


REMAND

With respect to the veteran's claims for entitlement to 
service connection for right ear hearing loss and tinnitus, 
the Board finds that the veteran should be provided a VA 
audiological examination in response to his claims.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Service treatment records show that the veteran reported a 
ruptured right tympanic membrane prior to his enlistment in 
active duty.  At his enlistment examination in January 1959, 
he was noted to have mild hearing loss.  He was not provided 
an audiology examination at his separation from service in 
January 1963.  He has provided a history of continuity of 
symptomatology since service, stating that he first noticed 
his right ear hearing loss and tinnitus during service, and 
has had these symptoms since that time.  Therefore, upon 
remand, the veteran should be provided a VA audiological 
examination to determine the nature and etiology of any 
currently present right ear hearing loss and tinnitus, to 
include whether these conditions were aggravated as a result 
of active duty service.

Accordingly, the case is REMANDED to for the following 
actions:

1.  The RO or the AMC should schedule the 
veteran for a VA audiological 
examination.  The claims folders or 
copies of relevant evidence from the 
claims folders, and a copy of this remand 
must be made available to and be reviewed 
by the examiner.  

After reviewing the claims folder, 
including a copy of this remand, the 
examiner should proffer an opinion as to 
whether any currently present right ear 
hearing loss clearly and unmistakably 
existed prior to the veteran's period of 
active duty service and clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of this period of service.  

If the examiner concludes that the 
veteran's right ear hearing loss did not 
clearly and unmistakably exist prior to 
service and underwent no increase in 
service, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that current hearing loss is 
related to noise exposure or other 
disease or injury during active duty 
service.  The examiner should also 
provide an opinion as to whether any 
current tinnitus was at least as likely 
as not had its onset during active duty 
service, is the result of disease or 
injury during such service; or is the 
proximate result of service related 
hearing loss.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

The veteran is advised that this 
examination is necessary to determine his 
entitlement to service connection for 
hearing loss and tinnitus, and that if he 
fails without good cause to report for 
scheduled examinations, his claims may be 
denied.

2.  If the veteran fails to report for 
any scheduled examinations, the notice of 
the examinations should be associated 
with the claims folder.

3.  If any benefit sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


